DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	2.	        The present application is a national stage entry of PCT/CN2018/079871 filed 03/21/2018.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application CN201710184934.9 was received on 10/23/2019.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
5.	Such claim limitation(s) is/are: transceiver unit in claim 12 (and dependent claims).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

Claim Objections
7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 – 2, 4, 6 – 10, 12 – 13, 15, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 20170171903 A1) in view of Chiba (US 20170019945 A1).

Regarding claim 1, Kubota discloses subject matter relating to SRB failover. Specifically, Kubota discloses a communication method in a wireless network, the method comprising: 
	establishing, by a terminal device (UE; see Fig. 18), dual connections to a first access network device and 5a second access network device (UE communicates with multiple base stations; see paragraph [0035] and Fig. 1; this is done in multi-connectivity/dual connectivity mode; see paragraphs [0037] and [0040] and Fig. 1), wherein a connection that is between the terminal device and the first access network device and that is comprised in the dual connections is a radio resource control (RRC) connection (these are RRC connections; see paragraphs [0040] and [0055]); 
	receiving, by the terminal device, first configuration information sent by the first access network device (BS configures UE with link recovery configuration; see paragraph [0062] and Fig. 5B), wherein the first configuration information comprises signaling radio bearer 10(SRB) configuration information of the second access network device and a trigger condition for using the SRB configuration information (link recovery configuration information includes information for setting up second connection to the second device when triggered by RLF; see paragraph [0061], claims 1 - 4, and Fig. 5A); and 
	when the trigger condition is met, using, by the terminal device, the SRB configuration information of the second access network device to establish an RRC connection to the second access network device (when link failure occurs (i.e. trigger is met), UE fails over to second connection with second device based on configuration info; see paragraphs [0061] and [0087], claims 1 – 4, and Figs. 5 and 13A).


	Chiba discloses subject matter relating to dual connectivity failover in the event of an RLF. Specifically, Chiba discloses a BS sending SRB configuration information so that the UE may store it, and might establish a second connection in an RLF scenario (see paragraphs [0088 – 0095] and [0153] and Fig. 9).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Kubota with Chiba by incorporating the SRB configuration information of Chiba into the link configuration of Kubota. One of ordinary skill in the art would have found it obvious to do so, as this would further the goal of Kubota in faster reestablishment of links in the face of an RLF. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 2 and 13, Kubota and Chiba teach the subject matter of the parent claim(s), as noted above. Kubota further discloses wherein the trigger condition comprises at least one of the following conditions: 
	a radio link failure (RLF) occurs between the terminal device and the first access network device (RLF between UE and first device triggers second connection establishment; see paragraphs [0061 – 0062], [0082] and Figs. 5A, 5B, and 11A);  

	quality of a radio link between the terminal device and the second access network device is higher than a second threshold; 
	the quality of the radio link between the terminal device and the second access network 25device is higher than a third threshold, and a value by which the quality of the radio link between the terminal device and the second access network device is higher than the quality of the radio link between the terminal device and the first access network device is greater than a fourth threshold;  41Attorney Docket No. 43968-0899001 / 85348026US05 
	the quality of the radio link between the terminal device and the first access network device is lower than a fifth threshold, and the quality of the radio link between the terminal device and the second access network device is higher than a sixth threshold; or 
	the quality of the radio link between the terminal device and the first access network 5device is lower than a seventh threshold, and the value by which the quality of the radio link between the terminal device and the second access network device is higher than the quality of the radio link between the terminal device and the first access network device is greater than an eighth threshold.

	Regarding claims 4 and 15, Kubota and Chiba teach the subject matter of the parent claim(s), as noted above. Kubota does not explicitly disclose the limitations of claims 4 and 15. However, Chiba discloses:
configuration information for RACH process; see paragraph [0102])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the disclosure of Chiba with the teaching of Kubota and Chiba by incorporating the random access configuration information into the configuration information of Kubota. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice and this would increase the speed of connection reestablishment, Kubota’s goal. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 6 and 17, Kubota and Chiba teach the subject matter of the parent claim(s), as noted above. Kubota does not explicitly disclose the limitations of claims 6 and 17; however, Chiba discloses wherein before the using, by the terminal device, the SRB configuration information of the second access network device to establish an RRC connection to the second access network device, the method further comprises:  
	30receiving, by the terminal device, first instruction information sent by the first access 42Attorney Docket No. 43968-0899001 / 85348026US05 network device, wherein the first instruction information instructs the terminal device to use the SRB configuration information of the second access network device to establish the RRC connection reestablishment message is sent to UE containing configuration info such that the UE will set up second connection to second device; see paragraphs [0095] and [0153]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Kubota and Chiba with Chiba by incorporating a command message to use the configuration information. As the configuration information is intended to be used, this would have been obvious, and is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claims 7 and 18, Kubota and Chiba teach the subject matter of the parent claim(s), as noted above. Kubota further discloses:
	receiving, by the terminal device, second configuration information sent by the second access network device, wherein the second configuration information comprises configuration information of a third access network device (BS configures UE with link recovery configuration for another device; see paragraph [0062] and Fig. 5B; the Examiner notes that it is clear in context that this link configuration/failover process can happen any number of times (i.e. sending configuration information for a third device, and connecting to the third device); see also paragraphs [0106 -  0108]); and 
	using, by the terminal device, the configuration information of the third access network 10device to establish a communication connection to the third access network device (UE fails over to connection indicated by configuration info; see paragraphs [0061] and [0087], claims 1 – 4, and Figs. 5 and 13A).

	Regarding claims 8 and 19, Kubota and Chiba teach the subject matter of the parent claim(s), as noted above. Kubota further discloses:
	receiving, by the terminal device, a first message sent by the second access network device, wherein the first message comprises identification information of a fourth access 15network device (BS configures UE with link recovery configuration for another device; see paragraph [0062] and Fig. 5B; the Examiner notes that it is clear in context that this link configuration/failover process can happen any number of times (i.e. for a fourth device); see also paragraphs [0106 -  0108]); 
	establishing, by the terminal device, an RRC connection to the fourth access network device based on the identification information of the fourth access network device (RRC connection to new network device is established; see paragraph [0086] and Fig. 12); and 
	receiving, by the terminal device, an RRC connection release message sent by the second access network device or an RRC connection release message sent by the fourth 20access network device (original network device releases the context and resources; see paragraph [0086] and Fig. 12; the Examiner understands releasing the resources and context relating to the UE as comprising sending a message to that effect).
	Kubota does not explicitly disclose that the message comprises an identification that is used to establish the connection, although Kubota does disclose that each network device is configured with an ID (see paragraph [0087]).

	Chiba discloses prestored configuration information regarding connections to be reestablished that comprises a cell identity (see paragraph [0111] and Fig. 9 element 110).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the disclosure of Kubota and Chiba with Chiba by adding the identity to the exchanged configuration information. As Kubota discloses doing this in a similar context, and Chiba discloses storing this information prior to RLF, one of ordinary skill in the art would have found it obvious to do so in order to speed up connection failover by not having to send this information after the connection has already failed. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 9 and 20, Kubota and Chiba teach the subject matter of the parent claim(s), as noted above. Kubota further discloses wherein the method further comprises: 
	determining, by the terminal device, a fifth access network device (UE determines device to be used for connection reestablishment; see paragraph [0077] and Fig. 10; the Examiner notes that it is clear in context that this link configuration/failover process can happen any number of times (i.e. for a fifth device); see also paragraphs [0106 -  0108]); 
	establishing, by the terminal device, an RRC connection to the fifth access network 25device (RRC connection to new network device is established; see paragraph [0086] and Fig. 12); and 
original network device releases the context and resources; see paragraph [0086] and Fig. 12; the Examiner understands releasing the resources and context relating to the UE as comprising sending a message to that effect).

	Regarding claim 10, Kubota and Chiba teach the subject matter of the parent claim(s), as noted above. Kubota further discloses wherein the method further comprises: 
	43Attorney Docket No. 43968-0899001 / 85348026US05 when the first configuration information meets a first condition, discarding, by the terminal device, the first configuration information (UE discards selected configuration when instructed to by the eNB (i.e. when a condition is met); see paragraph [0077] and Fig. 10)

	Regarding claim 12, Kubota discloses a terminal device (UE; see Fig. 18), the device comprising: 
	15at least one processor (processor; see paragraph [0099] and Fig. 18); 
	a memory storing instructions executable by the at least one processor (memory with instructions connected to processor; see paragraph [0099] and Fig. 18), wherein the instructions instruct the at least one processor to control the terminal device to establish dual connections to a first access network device and a second access network device (UE communicates with multiple base stations; see paragraph [0035] and Fig. 1; this is done in multi-connectivity/dual connectivity mode; see paragraphs [0037] and [0040] and Fig. 1), wherein a connection that is between the terminal device and the first access network device and that is 20comprised in the these are RRC connections; see paragraphs [0040] and [0055]); and 
	a transceiver unit (radios; see paragraph [0100] and Fig. 18), configured to receive first configuration information sent by the first access network device (BS configures UE with link recovery configuration; see paragraph [0062] and Fig. 5B), wherein the first configuration information comprises signaling radio bearer (SRB) configuration information of the second access network device and a trigger condition for using the SRB configuration information (link recovery configuration information includes information for setting up second connection to the second device when triggered by RLF; see paragraph [0061], claims 1 - 4, and Fig. 5A); and
	25wherein when the trigger condition is met, the instructions further instruct the at least one processor to control the terminal device to use the SRB configuration information of the second access network device to establish an RRC connection to the second access network device (when link failure occurs (i.e. trigger is met), UE fails over to second connection with second device based on configuration info; see paragraphs [0061] and [0087], claims 1 – 4, and Figs. 5 and 13A).
	Kubota does not explicitly disclose that the link recovery configuration information is SRB configuration information, although this is implied (see paragraph [0055]).

	Chiba discloses subject matter relating to dual connectivity failover in the event of an RLF. Specifically, Chiba discloses a BS sending SRB configuration information so that the UE may store it, and might establish a second connection in an RLF scenario (see paragraphs [0088 – 0095] and [0153] and Fig. 9).
.
	
9.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 20170171903 A1) in view of Chiba (US 20170019945 A1) and in further view of Horn (US 20160057658 A1)

	Regarding claims 5 and 16, Kubota and Chiba teach the subject matter of the parent claim(s), as noted above. Neither Kubota nor Chiba teach the limitations of claims 5 and 16.

	Horn discloses subject matter relating to dual connectivity failover in the event of an RLF. Specifically, Horn discloses
	wherein the first configuration information further comprises measurement configuration information, and wherein the measurement configuration information is used by the terminal device to determine whether the trigger condition is met based on a result obtained by performing measurement by using the 25measurement configuration information MeNB sends measurement configuration info to UE, which it uses to set measurement based triggers, e.g. for RLF; see paragraphs [0078] and [0076] and Fig. 8).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kubota and Chiba with Horn by incorporating the measurement configuration and determining whether the trigger is met by measurement. One would have found it obvious to do so, as this is standard practice and would further Kubota’s goals in having a faster failover mechanism. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	a) Hwang - US 20170208488 A1 – RLF failover in a DC situation
	b) Pelletier - US 20160285716 A1 – DC/Multi-Connectivity Failover

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464               

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464